t c summary opinion united_states tax_court richard mark hansen petitioner v commissioner of internal revenue respondent docket no 6815-04s filed date richard mark hansen pro_se michael w berwind for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his income_tax liabilities which were dollar_figure for dollar_figure for and dollar_figure for at the time of the notice_of_determination the issue for decision is whether the settlement officer abused his discretion in sustaining as an appropriate collection measure the filing of a notice_of_federal_tax_lien nftl on petitioner’s property and rights to property the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in los angeles california at the time the petition was filed background a petitioner’s tax_return sec_1 petitioner’s tax_return petitioner a self-employed real_estate broker timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for petitioner then timely filed without remittance a form_1040 u s individual_income_tax_return for attached to petitioner’s return was a schedule c profit or loss from business reflecting that petitioner utilized the cash_method_of_accounting the return reflected income_tax due of dollar_figure in date respondent assessed the tax_shown_on_the_return as well as additions to tax for failure to pay estimated_tax and failure_to_pay_tax of dollar_figure and dollar_figure respectively including interest petitioner’s outstanding tax_liability for was dollar_figure as of date the date of the filing of the nftl on date petitioner filed a form 1040x amended u s individual_income_tax_return for which reflected a net_operating_loss_carryback from and a total_tax reduction of dollar_figure the irs accepted petitioner’s form 1040x and adjusted his tax accordingly petitioner has not made any payments toward his liability for petitioner’s tax_return petitioner filed his form_1040 on date reflecting a total_tax of dollar_figure respondent assessed the tax_shown_on_the_return as well as additions to tax for failure to pay estimated_tax failure_to_pay_tax and failure_to_file timely of dollar_figure dollar_figure and dollar_figure respectively including interest petitioner’s outstanding tax_liability for was dollar_figure a sec_1sec b permits a 2-year carryback of net operating losses from the year of the loss of the date of the filing of the nftl petitioner has not made any payments toward his liability for petitioner’s tax_return petitioner timely filed a form_4868 for petitioner filed his form_1040 for on date reflecting a total_tax of dollar_figure respondent assessed the tax_shown_on_the_return as well as an addition_to_tax for failure_to_pay_tax of dollar_figure respondent also credited to petitioner’s account dollar_figure for the immediate tax relief credit on date including interest petitioner’s outstanding tax_liability for was dollar_figure as of the date of the filing of the nftl petitioner has not made any other_payments toward his liability for on date respondent filed an nftl regarding petitioner with respect to and in the office of the county recorder for the county of los angeles california on date respondent sent petitioner a letter notice_of_federal_tax_lien filing by certified mail in response to the letter petitioner timely filed with respondent a form request for a collection_due_process_hearing cdp hearing b petitioner’s offer_in_compromise petitioner submitted a form_656 offer_in_compromise oic and a form 433-a collection information statement for wage earners and self-employed individuals seeking to compromise his liabilities for tax years through on the grounds of doubt as to collectibility and effective tax_administration petitioner’s oic was assigned to revenue_officer glen mcduffie mr mcduffie for consideration mr mcduffie was contacted by settlement officer patrick lin mr lin who informed him that petitioner had filed a form and that mr lin was retaining jurisdiction over the case mr lin asked mr mcduffie to complete his investigation of petitioner’s oic but informed him that mr lin would make the final_determination whether to accept or reject the oic mr mcduffie sent petitioner a preliminary analysis of his oic in which mr mcduffie determined that petitioner had the ability to pay a total of dollar_figure based on the equity in petitioner’s home and that petitioner could pay his tax_liabilities in full petitioner offered dollar_figure to satisfy his outstanding liabilities of dollar_figure mr mcduffie forwarded petitioner’s case to mr lin for review and reconsideration c petitioner’s hearing at his conference with mr lin petitioner agreed to list his residence for sale and remit the sales proceeds by certain deadlines and to enter into an installment_agreement for the remaining balance mr lin sent petitioner a confirmation letter setting forth the terms to which petitioner had agreed as well as a requirement that petitioner timely file his tax_return for and pay in full any_tax due for that year mr lin warned petitioner that his case might be closed and the collection action sustained if he failed to to satisfy the conditions in the letter petitioner failed to satisfy the conditions by the deadline instead he telephoned mr lin and requested an abatement of additions to tax and interest mr lin faxed petitioner an updated listing of his outstanding tax_liabilities for through and a copy of the relevant provisions of the internal_revenue_manual regarding reasonable_cause for penalty relief in response petitioner faxed mr lin a letter in which he explained that he does not believe that he owes anything for because his tax attorney changed his accounting_method from accrual to cash he also stated that all additions to tax for tax years through should be waived because he exercised ordinary business care and prudence and the additions to tax were causing undue_hardship attached to the letter were copies of petitioner’s schedules c profit or loss from business for through and a copy of the first page of petitioner’s responses to a request for admissions from a lawsuit in which petitioner was a plaintiff mr lin recommended that petitioner’s oic be rejected because petitioner had the ability to satisfy his tax_liabilities in full and because petitioner was not current in making his estimated_tax payments by letter petitioner was advised that his proposed oic was not acceptable d the petition the petition filed with the court covered tax years and because the notice_of_determination addressed only and respondent’s motion to dismiss for lack of jurisdiction and to strike as to the remaining years was granted in his petition petitioner states release of lien abatement of penalties and interest and discharge of dollar_figure for taxes there was no need for the lien i was not properly notified and i was working with the irs at the time to resolve these issues doubt as to liability doubt as to collectibility econemic sic hardship and unfair and inequitable i believe i do not owe dollar_figure for taxes this is based on bad advice ignorance and mistakes made by my tax attorney i believe i qualify for the offer_in_compromise and or penalty and interest abatement a petitioner’s underlying liabilities discussion sec_6320 entitles a taxpayer to notice of the taxpayer’s right to request a hearing after a notice of lien is filed by the commissioner in furtherance of the collection from the taxpayer of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner did not receive notices of deficiency for or therefore pursuant to sec_6320 and sec_6330 petitioner was entitled to challenge the existence or amount of the underlying tax_liabilities for and at his appeals_office hearing see 119_tc_140 if the validity of those underlying tax_liabilities is properly at issue the court reviews the matter de novo 122_tc_280 sego v commissioner supra pincite respondent assessed the tax shown on the tax returns petitioner submitted for and petitioner testified that he does not disagree with the amounts of tax respondent assessed for and he does however dispute the tax_liability for and the penalties and interest assessed on the outstanding tax_liability for each of the years petitioner contends that he does not owe taxes for because his tax attorney improperly changed his method_of_accounting from accrual to cash petitioner contends that if he had remained on the accrual basis he would not have a tax_liability for petitioner filed his form_1040 and his form 1040x using the cash_method petitioner did not challenge his tax_liability for in his oic at trial petitioner contended that the change in his method_of_accounting from an accrual to a cash_basis caused an overstatement of his income for petitioner claims he received a large settlement in a lawsuit that year that related to monies owed for the prior five years petitioner contends that if he had remained on the accrual basis he would not have included the entire settlement in income in petitioner provided no evidence to corroborate his testimony assuming the facts to be as stated by petitioner however the year of inclusion would not change see sec_1_451-1 income_tax regs under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy see also 437_f2d_1067 7th cir 123_f2d_382 6th cir affg 40_bta_798 the court finds that petitioner has not presented and the record does not show any evidence to demonstrate that his tax_liability for was incorrect respondent’s determination is sustained b additions to tax sec_6651 respondent determined that petitioner is liable for additions to tax under sec_6651 for of dollar_figure and for of dollar_figure respondent also determined that petitioner is liable for additions to tax under sec_6651 for of dollar_figure for of dollar_figure and for of dollar_figure sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition_to_tax equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 sec_6651 provides for an addition_to_tax for failure to pay taxes shown on a return on or before the payment due_date the addition_to_tax is one-half percent of the amount shown as tax on a return for each month or fraction thereof during which the failure to pay continues not exceeding percent in the aggregate sec_6651 the additions to tax under sec_6651 and do not apply however if the failure is due to reasonable_cause and not due to willful neglect 469_us_241 864_f2d_1521 10th cir affg 86_tc_492 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence united_states v boyle supra pincite willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner does not dispute that his returns for and were not filed timely and that he has not fully paid his tax_liabilities shown as due on the returns for the subject years petitioner has not produced any evidence that he had reasonable_cause or a lack of willful neglect in failing to timely file his returns for and and failing to pay the taxes shown on his and returns respondent’s determination is sustained sec_6654 respondent also determined that petitioner is liable for additions to tax under sec_6654 for of dollar_figure and of dollar_figure sec_6654 imposes an addition_to_tax for failure to make timely estimated income_tax payments sec_6654 contains several computational exceptions to application of the addition_to_tax petitioner bears the burden of proving that he paid estimated_tax or that any of the exceptions excuse him from paying estimated_tax see rule a the addition_to_tax for failure to pay estimated_tax is mandatory unless petitioner can show that he qualifies for one of the exceptions 75_tc_1 citing 33_tc_1071 petitioner has failed to show that he paid estimated_tax or that any of the exceptions apply respondent’s determination of additions to tax under sec_6654 therefore is sustained c abatement of interest if as part of a cdp hearing a taxpayer makes a request for abatement of interest the court has jurisdiction over the request for abatement of interest that is the subject of the commissioner’s collection activities 115_tc_329 generally the court considers only arguments issues and other matters that were raised by the taxpayer at the cdp hearing or otherwise brought to the attention of the appeals_office 118_tc_488 115_tc_582 n affd per curiam 21_fedappx_160 4th cir sego v commissioner t c pincite the record before the court establishes that petitioner raised the interest abatement issue at his cdp hearing with regard to the carryback_year petitioner argued that the interest accrued prior to the carryback on the amount of the carryback should be eliminated a taxpayer however is liable for interest on a deficiency until the deficiency is paid or otherwise abated sec_6601 provides that a reduction in tax by reason of a carryback of an nol does not affect the computation of statutory interest due for the period ending with the filing_date for the taxable_year in which the nol arose see also 338_us_561 121_tc_147 n 111_tc_90 the court considers petitioner’s request for abatement of the interest for and to be a request for abatement of interest under sec_6404 and the court has jurisdiction under sec_6404 to consider that request see 120_tc_114 ndollar_figure katz v commissioner supra pincite the court concludes that petitioner has failed to prove that respondent abused his discretion in failing to abate interest petitioner failed to establish any unreasonable error or delay attributable to respondent in performing a ministerial or managerial act requiring the abatement of interest with respect to the taxable years and see sec_6404 petitioner has not alleged or proven that the settlement officer abused his discretion in finding that petitioner had the ability to pay his tax_liabilities in full because petitioner has failed to present grounds on which this court could find that the settlement officer abused his discretion in sustaining the notice_of_federal_tax_lien on petitioner’s property the court sustains respondent’s administrative determination to proceed with collection against petitioner reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
